Citation Nr: 0124459	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of 
fracture of nasal bone, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
fracture of the left maxilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) which granted 
an increased rating of 10 percent for fracture of the nasal 
bone, and denied an increased (compensable) rating for 
fracture of the left maxilla.


REMAND

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
residuals of fracture of the nasal bone, and a compensable 
rating for fracture of the left maxilla.  After a review of 
the evidentiary record, the Board finds that additional 
development, to include a medical examination, is necessary 
to fully comply with the duty to assist under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001), and its implementing regulations published 
by VA on August 29, 2001, which are effective from date of 
the enactment of the VCAA, November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

Pertinent to the issue on appeal, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that a VA medical examination must be 
thorough, contemporaneous, and take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one. Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Review of the claim file reveals that the veteran's VA 
examination of January 2001 was completed without review of 
his medical records by the examiner.  Since the record was 
not available for review by the examiners performing the 
January 2001 examination, it is inadequate in as much as it 
fails to provide a sufficiently detailed basis to fairly 
evaluate the disabilities with the applicable rating 
criteria.  It is the Board's judgment that, given the duties 
under the VCAA, the examiners who conducted the January 2001 
examination should be provided another opportunity to review 
the claims file, and to provide medical opinions and findings 
responsive to the applicable rating criteria, such that the 
examination is a fully informed one.  See 38 C.F.R. 4.2 
(2000); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, 
to fulfill the duty to assist the veteran pursuant to the 
VCAA and its implementing regulations, remand is appropriate.

The Board also observes that medical evidence pertaining to 
the veteran's hospitalization in November 2000, in a private 
facility, was associated with the claims file prior to 
transfer of the case to the Board's custody, which evidence 
has not yet been addressed by the RO.  As the report appears 
to be incomplete, the RO should attempt, on remand, to secure 
the complete records.

Furthermore, any such evidence referred to the Board by the 
originating agency under 38 C.F.R. § 19.37(b), must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the veteran (or his 
representative) under 38 C.F.R. § 1304(c), or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing, or, if a hearing 
on appeal is conducted, formally entered on the record orally 
at the time of the hearing.

In this case, neither the veteran nor his representative 
waived the veteran's procedural right of initial review of 
the additional evidence by the RO.  Hence, the Board must 
refer this evidence to the RO for its initial review.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.

Accordingly, in view of the foregoing, and to afford the 
veteran every due process consideration, this case is 
remanded to the RO for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100 
- 5107 (West Supp. 2001), is completed.  

2. The RO should request that the veteran 
provide a list of any private medical 
providers who have treated him for his 
nasal and left maxilla disabilities since 
the last examination.  The veteran should 
provide the appropriate releases so that 
the RO can request complete records.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.

3. In requesting the private treatment 
records, the RO should specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records, and such efforts should be 
documented in the claims file.  The RO 
should also inform the veteran what 
further action, if any, will be taken by 
the RO with respect to his claim for 
compensation, and allow him an appropriate 
period of time within which to respond.

4. The RO should provide the entire claims 
folder and a copy of this REMAND, to the 
same examiners who performed the veteran's 
January 2001 examination, (if available), 
and request that a comprehensive medical 
review be conducted to ascertain the 
current status of the veteran's service-
connected residuals of fracture of nasal 
bone, and fracture of the left maxilla.  
The examiners must acknowledge their 
receipt and review of the claims folder in 
any report generated as a result of this 
remand.  If the same examiners are not 
available, then an appropriate examiner 
should conduct a comprehensive medical 
examination of the veteran to ascertain 
the current status and severity of the his 
service-connected disabilities.

5. The examiner(s) should indicate whether 
the service-connected fracture of the left 
maxilla represents malunion or nonunion, 
and whether displacement is severe, 
moderate, or slight.  The examiner should 
also indicate whether the nasal septum 
exhibits a deviation with 50 percent 
obstruction of the nasal passages on both 
sides, or complete obstruction on one 
side.  The examiner(s) should provide 
complete rationales for all conclusions 
reached, and set out findings in a 
typewritten report.

6. When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to assist 
have been fully carried out, and the RO 
has taken such additional development 
action as it deems proper with respect to 
the claims at issue, the RO should review 
the record and readjudicate the claims.  
If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


